Citation Nr: 1041254	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  97-32 911	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back strain.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee condition.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to a disability rating greater than 10 percent 
for left median nerve injury.

5.  Entitlement to a disability rating greater than 10 percent 
for thoracic sympathectomy scar.

6.  Entitlement to a compensable disability rating for residuals 
of a fracture of the left jaw.

7.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Phoenix, Arizona.  During 
the pendency of this appeal, jurisdiction of this matter was 
transferred to that of the RO located in New Orleans, Louisiana.  
The Veteran has subsequently indicated that he has moved to 
California.

The Board notes that the appellant requested a hearing before a 
hearing officer at the RO in connection with the current claims.  
The hearing was scheduled and subsequently held in December 1997 
at the Phoenix RO.  A transcript of that hearing is of record.

This case was previously before the Board in March 2004 and 
August 2009 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a left 
knee disorder and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a back strain was denied in an August 1970 rating decision.  He 
did not appeal.

2.  The evidence submitted since the August 1970 rating decision 
does not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection for 
back strain.  

3.  The evidence of record does not show that the Veteran has a 
current kidney disorder that is etiologically related to his 
period of active service.

4.  The thoracic sympathectomy scar is superficial, stable, 
nontender, and is not productive of functional impairment.

5.  The Veteran's residuals of a fracture of the left jaw show 
that the fracture is well healed.  It has not been manifested by 
displacement, or loss of masticatory function; and no objective 
disabling manifestations of displacement or masticatory function 
have been shown during the pendency of his appeal.

6.  There is no evidence of limitation of motion of the jaw to 
result in a compensatory disability rating during the pendency of 
the appeal.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied the Veteran's 
claim of entitlement to service connection for back strain is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2010).

2.  New and material evidence has not been submitted since the 
August 1970 rating decision that denied the Veteran's claim of 
entitlement to service connection for back strain and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The criteria for service connection for a kidney disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
disabling for thoracic sympathectomy scar are not met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7804 (2010).

5.  The criteria for a compensable disability rating for service-
connected residuals of a fracture of the left jaw have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.150, Diagnostic Codes 9904, 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a claim for an increased disability rating, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claims by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in September 2009 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The letter informed 
the Veteran of the prior final denial of the Veteran's claim of 
entitlement to service connection for a back strain and of the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
entitlement to service connection.  The letter informed the 
Veteran of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Lastly, the letter provided generic notice indicating that to 
substantiate a claim of entitlement to an increased evaluation 
the evidence must demonstrate a worsening or increase in severity 
of the disability.

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records dated 
through April 2009.  The Veteran submitted treatment records from 
the Arizona Department of Corrections and Drs. J.F. and J.P.  The 
appellant was afforded relevant VA medical examinations in April 
1990, July 1996, October 1997, October 2009, and January 2010.  

The Board notes that pursuant to its remand dated in March 2004 
attempts have been made to adequately identify and locate Drs. H, 
B, O, and R.J. in order to obtain the Veteran's treatment records 
from these providers.  However, the Veteran failed to provide any 
addresses regarding these physicians in response to a letter sent 
to the Veteran requesting this information in January 2007.  The 
Veteran was notified in August 2008 of the VA's inability to 
locate these providers.  The Board notes that pursuant to its 
March 2004 Remand the Veteran's VA treatment records dated since 
December 1997 were obtained.  The Board notes that pursuant to 
its March 2004 Remand the Arizona Veterans Service Commission was 
notified in a letter dated in March 2004.  Subsequently, the 
Veteran was informed that the Arizona Veterans Service Commission 
no longer represented him, and the Veteran was provided 
information and an opportunity to select another Veteran's 
Service Organization in a letter dated in January 2007.  The 
Board further notes that pursuant to its Remands dated in March 
2004 and August 2009 the Veteran was afforded genitourinary, 
dental/oral, peripheral nerve, and scar examinations.  Lastly, 
pursuant to the Board's August 2009 Remand, the Veteran was 
provided adequate notice pursuant to Kent regarding his 
application to reopen a claim of entitlement to service 
connection for a back strain disorder.

Therefore, based on the foregoing actions, the Board finds that 
there has been substantial compliance with the Board's March 2004 
and August 2009 remands.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Application to Reopen

The Veteran's claim of entitlement to service connection for a 
back strain was initially denied by an August 1970 rating 
decision on the grounds that the evidence did not reveal any 
complaint, diagnosis, or treatment for any back injury in service 
and did not reveal any relationship between the Veteran's back 
strain and his active service.  The Veteran did not appeal.  
Therefore, the August 1970 decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the last final denial in August 1970, the evidence 
of record consisted of the Veteran's service treatment records 
and a July 1970 VA examination report.

The Veteran's service treatment records reveal that the Veteran 
reported low back pain in January 1965.  The Veteran was noted to 
have a muscle spasm.  In November 1968 the Veteran's back was 
noted to be without deformity.

At his July 1970 VA examination, the Veteran was diagnosed with 
back strain.  X-ray examination of the back revealed well 
maintained disc spaces and vertebral heights, no evidence of 
spondylolysis or spondylolisthesis, and apophysial joints within 
normal limits.  The impression was essentially negative 
lumbosacral spine films. 

The Veteran filed a claim to reopen in April 1996.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  The 
Board notes that the standard for new and material evidence was 
revised effective August 29, 2001.  38 C.F.R. § 3.156.  However, 
those provisions are only applicable to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001).  Since the 
Veteran's application to reopen was received in April 1996, the 
new regulatory criteria are not applicable.  

Under the old version of 38 C.F.R. § 3.156 (2001), new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decision the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that there 
be a complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

To be material, evidence must be a) relevant in that it bears 
directly and substantially on the matter under consideration, and 
b) so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (2001).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material; if the evidence is new, but not material, 
the inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Evidence received since the August 1970 rating decision includes 
VA treatment records.  In a VA treatment record dated in March 
1996 the Veteran was diagnosed with minimal thickening of the 
facet faces with minimal lipping along the anterior margin of the 
4th and 5th lumbar vertebra with nothing else remarkable after an 
X-ray examination.  A private treatment note dated in February 
2002 revealed mild posterior subluxation of C3 on C4 with 
degenerative spurring on multilevels.  In March 2002 the Veteran 
underwent a private X-ray of the back that revealed narrowing of 
the C6-7 intervertebral disc space with associated hypertrophic 
degenerative change and hypertrophic degenerative change 
laterally in the mid-cervical region. 

As noted above, the Veteran's claim was previously denied because 
the evidence did not show that he had a back strain disability 
that was incurred during service.  The evidence submitted since 
August 1970 is new in that it had not previously been submitted.  
However, this evidence is not material because it does not tend 
to show that the Veteran has a back strain disability that was 
incurred during his period of active service.  In this regard, 
the Board notes that the newly associated records reveal that the 
Veteran is diagnosed with a back disorder; however, at no point 
during treatment has a medical opinion suggested that the 
Veteran's disorder had its onset in service or is in any way 
related to an in-service disease or injury.

Accordingly, the newly associated evidence does not tend to show 
that the Veteran has a back strain disability that was incurred 
during service.  As such, the Board finds that this evidence does 
not bear directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the new evidence of record does not provide a basis 
for reopening the Veteran's claim.  See 38 C.F.R. § 3.156 (2001).  

Moreover, the Board points out that the Veteran's contentions 
that he has a current back strain disorder that is related to 
service are not new.  His statements are essentially a repetition 
of his previous assertion in his July 1970 VA examination that he 
has a back strain that was before the RO in August 1970, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from cumulative 
evidence).  Additionally, the Veteran is competent to describe 
his symptoms since service, but because he lacks medical 
expertise, he is not qualified to offer a medical opinion as to 
the etiology of his back disorder, and as such, his statements in 
this regard are not material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, because new and material evidence has not been 
received, the Veteran's application to reopen his previously 
denied claim for entitlement to service connection for a back 
strain is denied.

III.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran seeks entitlement to service connection for a kidney 
disorder.  The Veteran's service treatment records reveal that 
the Veteran was treated for acute pyelonephritis, organism 
undetermined in July 1966.  In June 1967 and May 1969, the 
Veteran reported having a kidney infection.  In June 1969, the 
Veteran was noted to have a history of recurrent urinary tract 
infections.  In June 1969, the Veteran was found to have a normal 
intravenous pyelogram (IVP).  In July 1969, the Veteran was 
reported to have renal colic by observation with no disease 
found.  The symptoms cleared spontaneously.  In June 1969 and 
July 1969, the Veteran was noted to have kidney stones. 

In March 1996, the Veteran underwent an excretory urogram.  The 
examination revealed two functioning kidneys; no evidence of 
obstructive uropathy, a two millimeter round calcification in the 
parenchyma of the right kidney that appeared to be external to 
the collecting system; and normal appearing ureters and bladder.

The Veteran underwent an X-ray in June 1996.  The X-ray revealed 
evidence suggestive of right renal stones.  In a VA treatment 
note, dated in June 1996, the Veteran was diagnosed with 
questionable renal calci.  In a VA treatment note, dated in July 
1996, the Veteran was noted to have right nephrolithiasis without 
evidence of ureterolithiasis on X-ray examination.

At a hearing dated in December 1997, the Veteran indicated that 
he first had a problem with his kidneys in 1972 when he passed 
blood.

In October 2009, the Veteran was afforded a VA genitourinary 
examination.  After examination the Veteran was not diagnosed 
with any kidney disorder.

The Board finds that entitlement to service connection for a 
kidney disorder is not warranted.  The Veteran's service 
treatment records reveal that the Veteran was diagnosed and 
treated on multiple occasions for kidney infections, urinary 
tract infections, and kidney stones.  More than 20 years after 
separation from service, the Veteran was diagnosed with kidney 
stones.  Subsequently, after examination in October 2009, the 
Veteran was not noted to have any kidney disorder.  There is no 
indication in the claims file, other than the Veteran's 
assertions, that any current kidney disorder is related to any 
infection or kidney stone in service.  The Board notes that 
although the Veteran is competent to describe his symptomology, 
the Veteran is not competent to associate any current condition 
with the Veteran's in service conditions.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As there is no competent evidence associating any 
current kidney disorder with the Veteran's treatment for 
infections and kidney stones in service, entitlement to service 
connection for a kidney disorder is denied.

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Higher Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in claims appealing the 
initial assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

A.  Left Median Nerve Injury

The Veterans seeks entitlement to a higher disability rating for 
his left median nerve injury.  The Veteran's disorder is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual. Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. § 
4.69.  The Veteran indicated in his Report of Medical History, 
dated in November 1964, that he is right-handed.  Thus, the 
rating for the left median nerve injury is to be made on the 
basis of the left extremity being the minor extremity.

Under Diagnostic Code 8515, for the minor hand, mild incomplete 
paralysis of the median nerve warrants a 10 percent disability 
rating, moderate incomplete paralysis of the median nerve 
warrants a 20 percent disability rating, and severe incomplete 
paralysis of the median nerve warrants a 40 percent disability 
rating.  Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, inability to make a 
fist, and the index and middle finger remain extended; inability 
to flex the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances warrants 
a 60 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

The rating schedule provides the following guidance in rating the 
severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved for diagnostic code 
number and rating.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve.  38 C.F.R. § 4.124.

The Veteran filed his claim for an increased disability rating in 
April 1996.  In a VA treatment note dated in June 1996 the 
Veteran complained of persistent left arm and leg numbness, pain, 
and paresthesias, and some loss of range of motion.  

The Veteran was afforded a VA peripheral nerves examination in 
July 1996.  He reported pain and numbness in the left hand.  The 
pain causes decrease in touch sensation and a feeling of 
numbness.  There was a 2+ decrease in the grip strength in the 
left hand.  There was a decreased touch sensation in the left 
hand fingers.

Neuromuscular electrodiagnostic tests performed in July 1996 
revealed normal left median and ulnar nerve conduction velocities 
and motor wrist latencies; normal median, ulnar, and radial 
sensory distal latencies, but increased median, ulnar and median, 
radial differences; and essentially normal electromyography 
(EMG), and no denervation.  The diagnosis was minor evidence of 
left carpal tunnel syndrome.

In December 1996 the Veteran was diagnosed with carpal tunnel 
syndrome.

Neuromusclar electrodiagnostic tests performed in October 1997 
revealed low nomal left median nerve conduction velocity with 
high normal wrist latencies; normal left ulnar motor wrist 
latency; and high normal right medial sensory latency.  The 
Veteran was intolerant of further testing.  The Veteran was found 
to have borderline carpal tunnel syndrome bilaterally.

The Veteran was afforded a VA neurological examination in October 
1997.  He  reported that he had sharp pain that was worse with 
effort or use of the hands.  The Veteran had no history of a 
swollen feeling in the hand, or sensitivity to cold, warmth, or 
touch.  The symptoms were not compatible with reflex sympathetic 
dystrophy.  Examination revealed weakness of abduction of the 
thumbs bilaterally as well as flexion of the thumb at the 
proximal interphalangeal (PIP) and distal interphalangeal (DIP) 
joints.  The ulnar distribution was normal and there was some 
suggestion of decreased light touch and vibration over the medial 
fingers of the left hand.  The Phalen maneuver caused some pain 
in the wrists but the Veteran did not spontaneously say that it 
caused increased numbness on the right.  The Phalen test on the 
left produced some increased paresthesias in the medial 
distribution.  Reflexes were intact and the rest of the 
examination was noted to be entirely normal. 

In January 2010 the Veteran was afforded a VA peripheral nerves 
examination.  He  reported that he had pain in the left hand that 
had increased over the past five to six years.  The pain was 
described as occurring in the thumb and next three fingers and to 
not involve the little finger.  The thumb and fingers were 
sensitive to touch.  The pain traveled up the wrist and from the 
wrist to the elbow on a posterior location and sometimes extended 
to the shoulder.  The pain was described as constant and sharp 
which was increased by cold weather and picking up any objects 
with his left hand.  Motor examination revealed normal power and 
coordination in both upper and lower extremities.  The left hand 
did not appear to have any real weakness.  There was slight edema 
from dependence and under use of the left hand but no atrophy of 
the left hand muscles was noted.  Both thenar muscles were 
equally well developed.  Interossei muscles were well developed.  
The Veteran was able to use his left hand to get dressed.  There 
were no fasciculations, involuntary movements, or tremors.  
Reflexes in the biceps and triceps were 2+.  Supinator reflexes 
were hypoactive to absent.  Sensory examination revealed reduced 
sensation to pinprick in glove distribution to the middle of the 
forearms bilaterally and symmetrically.  Tinel's sign was 
positive on taping the left median nerve in from of the wrist and 
the left ulnar nerve behind the elbow.  Neurodiagnostic studies 
were suggestive of mild to moderate right-sided carpal tunnel 
syndrome and moderate to severe left-sided carpal tunnel 
syndrome.  The examiner rendered the opinion that the Veteran's 
carpal tunnel syndrome was not related to the Veteran's in-
service injury to his left hand and wrist.

The Board finds that entitlement to a disability rating in excess 
of 10 percent disabling is not warranted at any point during the 
period on appeal.  During the entire period on appeal, the 
Veteran's left median nerve injury did not manifest more than 
sensory disturbances.  Although there is some indication of grip 
strength weakness, the Veteran's left median nerve disorder does 
not manifest any organic changes as indicated by an absence of 
any atrophy, weakness, or loss of power or coordination in the 
left side.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in rating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, he is 
not competent to make such an assertion.  See Espiritu, 2 Vet. 
App. at 494.

As the manifestations are wholly sensory, entitlement to a 
disability rating in excess of 10 percent, which reflects mild 
paralysis of the left median nerve, is denied.

B.  Thoracic Sympathectomy Scar

The Veteran seeks entitlement to a higher disability rating for 
his thoracic sympathectomy scar.  The Veteran's disorder is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804.

During the pendency of this appeal, VA revised the criteria for 
evaluating skin disabilities, effective August 30, 2002, and 
effective October 23, 2008.  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the Veteran applies, absent intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997)

In this regard, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the revised 
version is more favorable to the Veteran. In so doing, it may be 
necessary for the Board to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date based 
on the revised criteria may be no earlier than the date of the 
change.  As such, VA must generally consider the claim pursuant 
to both versions during the course of an appeal.  See VAOPGCPREC 
3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

As noted above, Diagnostic Codes 7800-7805 were amended in 
October 2008; however as the Veteran's claim was received in 
April 1996 and these amendments apply to claims received by VA on 
or after October 23, 2008, only the criteria prior to October 23, 
2008, is applicable.

Prior to August 30, 2002, under Diagnostic Code 7803, scars, 
superficial, poorly nourished, with repeated ulceration, warrant 
a maximum 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Prior to August 30, 2002, under Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration 
warrant a maximum 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Prior to August 30, 2002, under Diagnostic Code 7805, scars, 
other, are rated based upon their limitation of function of the 
part affected.

Beginning August 30, 2002, under Diagnostic Code 7801, scars, 
other than head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding six square inches (39 square 
centimeters) warrant a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Id. at Note 
(1).  A deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Beginning August 30, 2002, under Diagnostic Code 7802, scars, 
other than head, face, or neck, that are superficial and that do 
not cause limited motion in an area or areas of 144 square inches 
(929 square centimeters) or greater warrant a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note (2).

Beginning August 30, 2002, under Diagnostic Code 7803, 
superficial and unstable scars warrant a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  A superficial 
scar is one not associated with underlying soft tissue damage.  
Id. at Note (2).

Beginning August 30, 2002, under Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 10 
percent disability rating.  Note (1) defines a superficial scar 
as one not associated with underlying soft tissue damage.  Scars 
are otherwise rated based on limitation of function of affected 
part pursuant to Diagnostic Code 7805. 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.  Scars are otherwise rated based on 
limitation of function of affected part pursuant to Diagnostic 
Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.

The Board notes that normal range of motion in the shoulder is 
from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 
degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

In July 1996 the Veteran was afforded a VA examination.  He was 
noted to have a scar over the left chest well anterolaterally and 
extending posteriorly.  It was noted to cause moderate 
disfiguration.  No other abnormalities were found.

In October 1997 the Veteran was afforded a VA examination.  He 
was noted to have undergone a thoracic sympathectomy in 1970.  
The Veteran had a well healed surgical scar.  The scar extended 
anterolaterally and posteriorly on the left chest wall.  The 
Veteran complained of numbness and tingling over the area.  There 
was moderate disfiguration from the scar.  There was no 
adherence, ulceration, depression, elevation, edema, 
inflammation, or keloid formation.  Texture was normal.  There 
was no underlying tissue loss.  The scar appeared to be normal in 
color and there was no limitation of function due to the scar.

At a hearing dated in December 1997, the Veteran reported that he 
is limited in his range of motion due to his scar and he has 
sensory impairment due to his scar.  The Veteran indicated that 
his scar was sensitive and felt adherent to the muscle tissue.

In a discharge note, dated in January 2003, the Veteran was 
reported to have a decreased grip strength in his left hand.  

In January 2010, the Veteran was afforded a VA scar examination.  
Upon physical examination the Veteran had a curvilinear scar 
measuring 13.25 inches long by 1/8 inch wide scar on the left 
chest.  The scar was at the level of the fourth intercostals 
space and began at the posterior auxiliary line and exited near 
the subscapular line.  The scar was not tender to touch.  It was 
not unstable.  There was no suppuration, elevation, depression, 
or keloid formation.  The scar appeared to be well healed.  The 
Veteran was able to abduct the left shoulder from 180 to 0 
degrees.  Shoulder extension was from 0 to 50 degrees.  Shoulder 
adduction was from 50 to 0 degrees and both internal and external 
rotations of the left shoulder were full, from 0 to 90 degrees 
respectively.  There was no reduction in joint excursion, 
weakness, pain, fatigability, or loss of coordination after three 
repetitions.  There was no evidence of tenderness on palpation, 
no abnormal texture, no adherence to underlying tissues, no 
abnormal pigmentation, and no loss of underlying soft tissue.  
The scar was no repugnant or disfiguring and did not cause any 
functional limitations.

The Board finds that entitlement to a disability rating in excess 
of 10 percent for the Veteran's thoracic sympathectomy scar is 
not warranted.  At no point during the period on appeal did the 
Veteran's scar manifest adherence with underlying tissue, 
ulceration, depression, elevation, edema, inflammation, keloid 
formation, abnormal texture, underlying tissue loss, or abnormal 
color.  In addition, at no point during the period on appeal did 
the Veteran's scar manifest any functional limitation of the left 
shoulder.  As such, entitlement to a disability rating in excess 
of 10 percent for the Veteran's thoracic sympathectomy scar is 
denied.

The Board has also considered whether he is entitled to a 
disability rating higher than 10 percent for his thoracic 
sympathectomy scar for this period under alternate diagnostic 
codes pertaining to limitation of motion of the minor shoulder 
and arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  
However, there is no evidence of impairment of the clavicle or 
scapula, left arm motion limited to shoulder level or less, or 
ankylosis of the scapulohumeral articulation in his left 
shoulder.  Consequently, the Veteran is not entitled to a higher 
disability rating under Diagnostic Codes 5200, 5201, and 5203.

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  See Layno, 6 Vet. App. at 
470.  However, in rating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  See Massey, 7 Vet. App. at 208.  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu, 2 Vet. App. at 494.

As such, entitlement to a disability rating in excess of 10 
percent for the service-connected thoracic sympathectomy scar is 
denied. 

C.  Residuals of Fracture of the Left Jaw

Since the award of service connection, the Veteran's residuals of 
a left mandible fracture have been rated as noncompensable under 
Diagnostic Code 9904 for malunion of the mandible.  That 
diagnostic code provides for a noncompensable disability rating 
for malunion of the mandible with slight displacement; a 10 
percent disability rating for malunion of the mandible with 
moderate displacement; and a 20 percent disability rating for 
malunion of the mandible with severe displacement.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  A note following the criteria 
states that the impairment is dependent upon the degree of motion 
and relative loss of masticatory function.  Id.

The Veteran was afforded a VA oral examination in October 1997.  
The Veteran was noted to have had a fracture of the mandible in 
1966 with intermaxillary fixation (IMF) treatment.  

At a hearing in December 1997, the Veteran reported that he lost 
teeth due to his fracture of the jaw.

In October 2009 the Veteran was afforded a VA examination.  He 
was reported to have a history of a mandible fracture in service.  
Physical examination revealed that the mandible was well healed 
and showed no residuals or issues related to the fracture.  There 
was no malunion of the mandible.  There were no manifestations of 
residuals related to left facial injury related to the jaw.  
There was no increase in the severity of the patient's disability 
and the Veteran's jaw had no effect on the Veteran's employment 
or activities of daily living.  The range of motion was normal 
and there was no functional loss of use of the jaw due to pain, 
incoordination, weakness on flareup, or fatiguability with use.  
The range of motion was found to be 0 to 85 millimeters of 
maximum opening and lateral of 0 to 8 millimeters.  However, the 
examiner noted that the measurements were ridge to ridge and not 
incisal edges.  The examiner stated that the Veteran lost his 
teeth well after the fracture and that the loss of teeth was due 
to local factors (i.e.: periodontal disease) and not the mandible 
fracture.  The examiner reported that there was no loss of bone 
of the maxilla, no malunion or nonunion of the maxilla, no loss 
of bone of the mandible, no nonunion of the mandible, no malunion 
of the mandible, no loss of motion at the temporomandibular 
articulation, no loss of bone of the hard palate, no evidence of 
osetoradionecrosis, no evidence of osteomyelitis, no tooth loss 
due to loss of substance of the body of the maxilla or mandible, 
and no speech difficulty.  

The Board finds that a compensable disability rating is not 
warranted for the Veteran's residuals of fracture of the left jaw 
at any point during the period on appeal.  Although the Veteran 
has indicated that he has lost teeth due to the residuals of the 
Veteran's left jaw fracture, examination in October 2009 revealed 
normal range of motion of the jaw, no loss of bone of the 
maxilla, no malunion or nonunion of the maxilla, no loss of bone 
of the mandible, no nonunion of the mandible, no malunion of the 
mandible, no loss of motion at the temporomandibular 
articulation, no loss of bone of the hard palate, no evidence of 
osetoradionecrosis, no evidence of osteomyelitis, no tooth loss 
due to loss of substance of the body of the maxilla or mandible, 
and no speech difficulty.  As there is no evidence of any 
malunion of the mandible at any point during the period on 
appeal, entitlement to a compensable disability rating is denied.

The Board has also considered Diagnostic Code 9905 that provides 
for a 10 percent disability rating where there is interincisal 
range of motion between 31 to 41-mm.  A 20 percent rating is 
warranted where there is 21 to 30-mm of motion. In regard to 
lateral motion, a 10 percent disability rating is for application 
where the range of lateral excursion is 0 to 4-mm.  38 C.F.R. § 
4.150.  As there is no evidence of any reduction in the range of 
motion of the Veteran's jaw, the Veteran does not meet any of the 
criteria for a compensable disability rating under Diagnostic 
Code 9905 at any time during the pendency of the appeal.

The Board has also considered whether a compensable disability 
rating is warranted under other potentially applicable diagnostic 
codes.  However, because loss of any part of the mandible or 
nonunion of the mandible has not been shown, a rating is not 
warranted under Diagnostic Code 9901, 9902, or 9903.  See 38 
C.F.R. § 4.150.

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  See Layno, 6 Vet. App. at 
470.  However, in rating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  See Massey, 7 Vet. App. at 208.  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu, 2 Vet. App. at 494.

D.  Extraschedular Consideration

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board notes that there are no aspects of these disabilities 
that are not contemplated by the schedular criteria.  
Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disabilities at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Notably, the rating schedule contemplates 
loss of working time due to exacerbations commensurate with the 
level of disability.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As such, the Board finds that a compensable disability rating for 
residuals of fracture of the left jaw is not warranted.


ORDER

As new and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection for 
back strain, the appeal is denied.
 
Entitlement to service connection for kidney disease is denied.

Entitlement to a disability rating greater than 10 percent for 
left median nerve injury is denied.

Entitlement to a disability rating greater than 10 percent for 
thoracic sympathectomy scar is denied.

Entitlement to a compensable disability rating for residuals of 
fracture of the left jaw is denied.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for a left knee disorder.

This case was previously before the Board in March 2004 and 
August 2009 and was 
remanded, in part, for the Veteran to be provided adequate notice 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
the bases of the prior claim denials and advise the Veteran as to 
what evidence and information is necessary to reopen and to 
substantiate each claim.

In September 2009, pursuant to the Board's Remand, the Veteran 
was sent notice regarding the bases of the prior claim denials 
and what evidence and information is necessary to reopen and to 
substantiate each claim.  However, in regard to the Veteran's 
application to reopen a claim of entitlement to service 
connection for a left knee disorder, the letter erroneously 
informed the Veteran that the prior final denial of the claim of 
entitlement to service connection for a left knee disorder was 
dated in March 1976 and was based upon a lack of evidence of any 
left knee condition during active military service.  The Board 
notes that the Veteran submitted additional evidence regarding 
his left knee disorder in March 1977 and that the claim of 
entitlement to service connection for a left knee disorder was 
then readjudicated and finally denied in May 1977.

The Court has held "that a remand by . . . the Board confers on 
the Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, the Board finds that the 
Veteran's application to reopen a claim of entitlement to service 
connection for a left knee disorder must be remanded for the 
Veteran to be afforded adequate notice.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id. 

Here, the Veteran in his hearing in December 1997 indicated that 
he has difficulty with his employment due to his left hand 
weakness and that he was unemployed.  As such, the Veteran has 
raised the issue of entitlement to TDIU at the time that he was 
challenging the disability rating of his left median nerve 
disorder.  Therefore, the appellant's claim of TDIU is part and 
parcel with the original claims and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's non-service-connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

Because the record reflects that during the period on appeal the 
Veteran has reported that he did not work in December 1997 and 
during examination in January 2010 revealed that he stopped 
working in October 2010, the Board has considered whether 
referral for extraschedular consideration is warranted in this 
case.  To accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected disabilities, 
either alone or in aggregate, prevent the Veteran from securing 
or following a substantially gainful occupation.  The Veteran has 
submitted evidence that he is no longer employed and has 
indicated that he can no longer work due to his service-connected 
disabilities.  As such, the Board must remand this claim for the 
Veteran to be afforded a VA medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall send the Veteran a 
notice letter which is consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The notice letter must 
describe the information and evidence not 
of record that is necessary to 
substantiate the previously disallowed 
claims for service connection for a left 
knee disorder.  The notice letter must 
state the bases for the denial in the 
prior decision and describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were deficient in 
the previous denials.  The Veteran should 
also be provided with notice of the 
elements necessary to establish the 
underlying claim of entitlement to service 
connection.

2.  The RO/AMC shall schedule the Veteran 
for a VA  examination to determine the 
impact of his service-connected 
disabilities on his employability.  The 
claims folder should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
discuss all impairment and/or symptoms 
caused by his service-connected 
disabilities and state the impact that 
these symptoms and/or impairment have on 
his ability to work.  A complete rationale 
for all opinions expressed should be 
provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn as to the final 
disposition of this claim.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


